DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant has incorporated subject matter previously held as allowable into independent form, including subject matter of intervening claims.  Accordingly, the previous rejections are withdrawn.

Allowable Subject Matter
Claim 1-8, 10, and 13 - 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an image sensor, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose or suggest at least the limitation:
a converting circuit configured to generate a first binning signal by a first analog binning of the first signal from the first pixel set and the second signal from the second pixel set and a second binning signal by a second analog binning of the third signal from the third pixel set and the fourth signal from the fourth pixel set, to perform a digital conversion on the first binning signal and the second binning signal to generate a 
Accordingly, the claim is considered allowable.

Regarding claim 7, the prior art of record fails to disclose or reasonably suggest an image sensor, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose or suggest at least the limitations:
a converting circuit configured to perform a first analog binning on the first signal and the second signal to generate a first binning signal, and to perform digital conversion based on the first binning signal, […]
wherein the converting circuit performs a second analog binning based on a third signal output from a third pixel set and a fourth signal output from a fourth pixel set located in a second diagonal direction from the third pixel set, to generate a second binning signal, […]
wherein the converting circuit performs the digital conversion on the first binning signal and the second binning signal to generate a first digital signal and second digital signal, and performs digital binning on the first digital signal and the second digital signal to generate a third digital signal.
Accordingly, the claim is considered allowable.

Regarding claim 7, the prior art of record fails to disclose or reasonably suggest an image sensor, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose or suggest at least the limitations:
a converting circuit configured to perform binning and digital conversion on the signals to generate the first digital signal, […]
wherein the converting circuit is configured to:
perform the binning on a first plurality of signals among signals to generate a first binning signal;
perform the binning on a second plurality of signals among remaining signals of the signals other than the first plurality of signals to generate a second binning signal; and
perform the digital conversion on the first binning and second binning signal.
Accordingly, the claim is considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/JASON A FLOHRE/Primary Examiner, Art Unit 2696